      Case 2:20-cv-01322-ER Document 39 Filed 08/24/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Salvatore Sylvester, et al.,             :   CIVIL ACTION
                                         :   NO. 20-1322
         Plaintiffs,                     :
                                         :
    v.                                   :
                                         :
Depositors Insurance Company             :
et al.,                                  :
                                         :
         Defendants.                     :

                                 ORDER

    AND NOW, this 21st day of August, 2020, after considering

Defendants’ motion to dismiss (ECF No. 10), Plaintiffs’ response

(ECF No. 16), and Defendants’ reply (ECF No. 19), after a

hearing on the record, and for the reasons stated in the

accompanying memorandum, it is hereby ORDERED that:

         1. Defendants’ motion to file a reply (ECF No. 19) is

            GRANTED;

         2. Defendants’ motion to dismiss (ECF No. 10) is

            GRANTED;

         3. The Complaint (ECF No. 1) is DISMISSED with

            prejudice; and

         4. The Clerk shall mark this case as CLOSED.

         AND IT IS SO ORDERED.



                           __________________________
                           EDUARDO C. ROBRENO, J.
